      Case 4:20-cv-03221 Document 13 Filed on 01/13/21 in TXSD Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
                         Plaintiff,              )
                                                 )
        v.                                       )      CIVIL ACTION NO. 4:20-cv-03221
                                                 )
 CONN CREDIT I, LP,                              )
 CONN APPLIANCES, INC., and                      )
 CONN’S, INC.,                                   )
                                                 )
                         Defendants.
                                                 )


          UNOPPOSED MOTION TO DISMISS CASE WITHOUT PREJUDICE

       On September 15, 2020, Plaintiff United States of America filed the complaint in this

action against Defendants Conn Credit I, LP, Conn Appliances, Inc., and Conn’s, Inc.

(“Defendants”), as well as a proposed Consent Order, agreed to by Defendants, resolving all

claims at issue. On January 13, 2021, at the direction of this Court, the United States filed a

revised proposed Consent Order, again agreed to by Defendants, resolving all claims at issue.

       It is hereby stipulated by and between the United States and Defendants, through their

counsel of record and subject to the Court’s approval of the revised proposed Consent Order, that

this case be dismissed without prejudice. The Court shall retain jurisdiction for the duration of

the Consent Order for three (3) years to enforce the terms of the Consent Order, after which the

case shall be dismissed with prejudice. The United States may move the Court to extend the

duration of the Consent Order in the interests of justice.

//

//

//
     Case 4:20-cv-03221 Document 13 Filed on 01/13/21 in TXSD Page 2 of 3




Respectfully submitted this 13th day of January, 2021.

RYAN K. PATRICK                                JOHN B. DAUKAS
United States Attorney                         Acting Assistant Attorney General
                                               Civil Rights Division


                                               /s/ Sameena Shina Majeed
ELIZABETH F. KARPATI                           SAMEENA SHINA MAJEED
Assistant United States Attorney               Chief
State Bar No. 00794069                         Housing and Civil Enforcement Section
SDTX: 20567
1000 Louisiana, Suite 2300
Houston TX 77002                               /s/ Elizabeth A. Singer
(713) 567-9767 (PHONE)                         ELIZABETH A. SINGER
(713) 718-3303 (FAX)                           Director
Email: Elizabeth.Karpati@usdoj.gov             U.S. Attorneys’ Fair Housing Program
                                               Housing and Civil Enforcement Section


                                               /s/ Tanya Ilona Kirwan
                                               TANYA ILONA KIRWAN, MD Bar
                                               Trial Attorney/Attorney-in-Charge
                                               U.S. Department of Justice
                                               Civil Rights Division
                                               Housing and Civil Enforcement Section
                                               4 Constitution Square
                                               150 M Street, NE, Suite 8.125
                                               Washington, DC 20530
                                               Email: tanya.kirwan@usdoj.gov
                                               Tel: 202-305-4973
                                               Fax: 202-514-1116




                                               2
     Case 4:20-cv-03221 Document 13 Filed on 01/13/21 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

       I do hereby certify that I have caused a true and correct copy of the foregoing Unopposed

Motion to Dismiss Case Without Prejudice to be served upon the following, by the Court’s ECF

system, on this 13th day of January 2021:

David M. Bizar
Seyfarth Shaw, LLP
Seaport East, Suite 300
2 Seaport Lane
Boston, MA 02210-2028
Email: dbizar@seyfarth.com


                                                   /s/ Tanya Ilona Kirwan
                                                   TANYA ILONA KIRWAN, MD Bar
                                                   Trial Attorney/Attorney-in-Charge
                                                   U.S. Department of Justice
                                                   Civil Rights Division
                                                   Housing and Civil Enforcement Section
                                                   4 Constitution Square
                                                   150 M Street, NE, Suite 8.125
                                                   Washington, DC 20530
                                                   Email: tanya.kirwan@usdoj.gov
                                                   Tel: 202-305-4973
                                                   Fax: 202-514-1116
